Case 9:20-md-02924-RLR Document 2829 Entered on FLSD Docket 02/20/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                     MDL NO. 2924
   PRODUCTS LIABILITY                                                              20-MD-2924
   LITIGATION

                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

   ___________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

       PLAINTIFFS’ UNOPPOSED MOTION TO FILE UNDER SEAL UNREDACTED
       VERSIONS OF CONSOLIDATED AMENDED CONSUMER ECONOMIC LOSS
       CLASS ACTION COMPLAINT AND PROPOSED CONSOLIDATED MEDICAL
                    MONITORING CLASS ACTION COMPLAINT

          Plaintiffs respectfully request entry of an Order, pursuant to Southern District of Florida

   Local Rule 5.4(b), authorizing the filing under seal of unredacted versions of their Consolidated

   Amended Consumer Economic Loss Class Action Complaint (the “Amended Economic Loss

   Class Complaint”) and their proposed Consolidated Medical Monitoring Class Action Complaint

   (the “Proposed Medical Monitoring Class Complaint”). 1 Plaintiffs will file redacted versions of

   the Amended Economic Loss Class Complaint and the Proposed Medical Monitoring Class

   Complaint on the public CM/ECF docket.

          This Court’s recent Orders contemplated that Plaintiffs will use material provided during

   discovery to clarify the pleadings in this MDL. E.g., Order Granting Defendants’ Motion to

   Dismiss and/or Strike Master Personal Injury Complaint on Grounds of Impermissible Shotgun

   Pleading [DE 2515] at 19 (“Through the discovery and Registry process conducted since the MPIC




   1
    The Amended Economic Loss Class Complaint and Proposed Medical Monitoring Class
   Complaint will be filed on Monday, February 22, 2021. See DE 2720.
Case 9:20-md-02924-RLR Document 2829 Entered on FLSD Docket 02/20/2021 Page 2 of 6




   was filed in June, the Court understands that the MPIC Plaintiffs know much more about individual

   MPIC Shotgun Defendants’ conduct than they did six months ago.”). To provide Defendants and

   this Court with the specificity required by this Court’s recent rulings, Plaintiffs’ Amended

   Economic Loss Class Complaint and Proposed Medical Monitoring Class Complaint discuss and

   rely upon certain materials produced during discovery, much of which various Defendants have

   designated as “Highly Confidential” or “Highly Confidential Information–Attorneys’ Eyes Only.”

          The Protective Order entered in this MDL requires that materials designated as

   Confidential Information or Highly Confidential Information be filed with the Court under seal, in

   accordance with Local Rules for the Southern District of Florida. See DE 780 at 15. Therefore,

   Plaintiffs respectfully request entry of an Order authorizing the filing of the unredacted versions

   of the Amended Economic Loss Class Complaint and the Proposed Medical Monitoring Class

   Complaint under seal.

          Pursuant to Southern District of Florida Local Rule 5.4(b)(1), Plaintiffs request that the

   unredacted versions of the Amended Economic Loss Class Complaint and Proposed Medical

   Monitoring Class Complaint be sealed until entry of an Order overruling the designation of

   materials referenced therein as Confidential Information or Highly Confidential Information or the

   duration of this litigation, whichever occurs first.

          Pursuant to Local Rule 7.1, prior to filing this motion, undersigned counsel certify that they

   conferred with Defendants’ Co-Lead Counsel in a good faith effort to resolve by agreement the

   issues to be raised in the motion, and have been authorized to represent that Defendants do not

   oppose the relief sought herein.

          WHEREFORE, Plaintiffs respectfully request entry of an Order authorizing Plaintiffs to

   file under seal the unredacted versions of the Amended Economic Loss Class Complaint and



                                                      2
Case 9:20-md-02924-RLR Document 2829 Entered on FLSD Docket 02/20/2021 Page 3 of 6




   Proposed Medical Monitoring Class Complaint. A proposed Order is attached.

          Dated: February 22, 2021.

                                                    Respectfully submitted,

   /s/ Tracy A. Finken                              By: /s/ Robert C. Gilbert
   Tracy A. Finken                                  Robert C. Gilbert, FBN 561861
   Email: tfinken@anapolweiss.com                   Email: gilbert@kolawyers.com
   ANAPOL WEISS                                     KOPELOWITZ OSTROW FERGUSON
   One Logan Square                                 WEISELBERG GILBERT
   130 North 18th Street, Suite 1600                2800 Ponce de Leon Boulevard, Suite 1100
   Philadelphia, PA 19103                           Coral Gables, FL 33134
   Tel: (215) 735-1130                              Tel: (305) 384-7270


   /s/ Michael L. McGlamry                          /s/ Adam Pulaski
   Michael L. McGlamry                              Adam Pulaski
   Email: efile@pmkm.com                            Email: adam@pulaskilawfirm.com
   POPE McGLAMRY, P.C.                              PULASKI KHERKHER, PLLC
   3391 Peachtree Road NE, Suite 300                2925 Richmond Avenue, Suite 1725
   Atlanta, GA 30326                                Houston, TX 77098
   Tel: (404) 523-7706                              Tel: (713) 664-4555

                                       Plaintiffs’ Co-Lead Counsel


   Rosemarie R. Bogdan                              Mark J. Dearman, FBN 0982407
   Email: Rosemarie.bogdan@1800law1010.com          Email: mdearman@rgrdlaw.com
   MARTIN, HARDING & MAZZOTTI                       ROBBINS GELLER RUDMAN & DOWD
   1222 Troy-Schenectady Road                       120 East Palmetto Park Road, Suite 500
   Niskayuna, NY 12309                              Boca Raton, FL 33432
   Tel: (518) 862-1200                              Tel: (561) 750-3000

   Elizabeth A. Fegan                               Marlene J. Goldenberg
   Email: beth@feganscott.com                       Email: mjgoldenberg@goldenberglaw.com
   FEGAN SCOTT, LLC                                 GOLDENBERG LAW, PLLC
   1456 Sycamore Road                               800 LaSalle Avenue, Suite 2150
   Yorkville, IL 60560                              Minneapolis, MN 55402
   Tel: (312) 741-1019                              Tel: (855) 333-4662




                                                   3
Case 9:20-md-02924-RLR Document 2829 Entered on FLSD Docket 02/20/2021 Page 4 of 6




   Ashley Keller                         Frederick S. Longer
   Email: ack@kellerlenkner.com          Email: flonger@lfsblaw.com
   KELLER | LENKNER                      LEVIN SEDRAN & BERMAN
   150 N. Riverside Plaza, Suite 4270    510 Walnut Street, Suite 500
   Chicago, IL 60606                     Philadelphia, PA 19106
   Tel: (312) 741-5222                   Tel: (215) 592-1500

   Roopal P. Luhana                      Francisco R. Maderal, FBN 0041481
   Email: luhana@chaffinluhana.com       Email: frank@colson.com
   CHAFFIN LUHANA LLP                    COLSON HICKS EIDSON
   600 Third Avenue, 12th Floor          255 Alhambra Circle, Penthouse
   New York, NY 10016                    Coral Gables, FL 33134
   Tel: (888) 480-1123                   Tel: (305) 476-7400

   Ricardo M. Martinez-Cid, FBN 383988   Lauren S. Miller
   Email: RMartinez-Cid@Podhurst.com     Email: lmiller@corywatson.com
   PODHURST ORSECK, P.A.                 CORY WATSON, P.C.
   SunTrust International Center         2131 Magnolia Avenue South
   One S.E. 3rd Avenue, Suite 3200       Birmingham, AL 35205
   Miami, FL 33130                       Tel: (205) 271-7168
   Tel: (305) 358-2800

   Melanie H. Muhlstock                  Daniel A. Nigh, FBN 30905
   Email: mmuhlstock@yourlawyer.com      Email: dnigh@levinlaw.com
   PARKER WAICHMAN LLP                   LEVIN PAPANTONIO THOMAS
   9 Evelyn Road                         MITCHELL RAFFERTY & PROCTOR, P.A.
   Port Washington, NY 11050             316 South Baylen Street, Suite 600
   Tel: (516) 723-4629                   Pensacola, FL 32502
                                         Tel: (888) 435-7001

   Carmen S. Scott                       Mikal C. Watts
   Email: cscott@motleyrice.com          Email: mcwatts@wattsguerra.com
   MOTLEY RICE LLC                       WATTS GUERRA LLP
   28 Bridgeside Boulevard               4 Dominion Drive
   Mount Pleasant, SC 29464              Building 3, Suite 100
   Tel: (843) 216-9160                   San Antonio, TX 78257
                                         Tel: (800) 294-0055

   Sarah N. Westcot, FBN 1018272         Conlee S. Whiteley
   Email: swestcot@bursor.com            Email: c.whiteley@kanner-law.com
   BURSOR & FISHER, P.A.                 KANNER & WHITELEY, L.L.C.
   701 Brickell Avenue, Suite 1420       701 Camp Street
   Miami, FL 33131-2800                  New Orleans, LA 70130
   Tel: (305) 330-5512                   Tel: (504) 524-5777




                                         4
Case 9:20-md-02924-RLR Document 2829 Entered on FLSD Docket 02/20/2021 Page 5 of 6




   Frank Woodson
   Email: Frank.Woodson@BeasleyAllen.com
   BEASLEY ALLEN LAW FIRM
   234 Commerce Street
   Montgomery, AL 36103
   Tel: (334) 269-2343

                                   Plaintiffs’ Steering Committee
                        Plaintiffs’ Law and Briefing Committee Co-Chairs
                                     Plaintiffs’ Liaison Counsel


   Paige Boldt                                  Je Yon Jung
   Email: pboldt@wattsguerra.com                Email: JJung@maylightfootlaw.com
   WATTS GUERRA LLP                             MAY LIGHTFOOT PLLC
   1815 Windsong Circle                         3200 Martin Luther King Jr. Avenue
   Keller, TX 76248                             S.E., 3rd Floor
   Tel: (210) 447-1534                          Washington DC 20032
                                                Tel: (202) 918-1824

   Adam W. Krause                               Nicola Larmond-Harvey, FBN 0105312
   Email: adam@krauseandkinsman.com             Email: nicola@saunderslawyers.com
   KRAUSE AND KINSMAN, LLC                      SAUNDERS & WALKER, P.A.
   4717 Grand Avenue, Suite 300                 3491 Gandy Boulevard North, Suite 200
   Kansas City, MO 64112                        Pinellas Park, FL 33781
   Tel: (816) 760-2700                          Tel: (727) 579-4500

   Bradford B. Lear
   Email: Lear@learwerts.com
   LEAR WERTS LLP
   103 Ripley Street
   Columbia, MO 65203
   Tel: (573) 875-1992

                          Plaintiffs’ Leadership Development Committee




                                               5
Case 9:20-md-02924-RLR Document 2829 Entered on FLSD Docket 02/20/2021 Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 22, 2021, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

   counsel of record or parties registered to receive CM/ECF Electronic Filings.


                                                              /s/ Robert C. Gilbert
                                                              Robert C. Gilbert




                                                   6
